DETAILED ACTION
Response to Amendment
This is a final office action in response to a communication filed on July 18, 2022.  Claims 1-2, 4-7, 9-10, and 21-26 are pending in the application.
Status of Objections and Rejections
All rejections from the previous office action are withdrawn in view of Applicant’s amendment.
New grounds of rejection are necessitated by the amendments.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 4-7, 9-10, and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madou (U.S. 4,812,221) in view of Foos (U.S. 5,387,329), and further in view of Hayashi (K. Hayashi, Chemical Sensor Using Polarity Controlled Fractal Surface, Transducers ’01, Eurosensors XV, The 11th International Conference on Solid-State Sensors and Actuators, Munich, Germany, June 10-14, 2001, page 1770-73).
Regarding claims 1-2, 4, and 26, Madou teaches an electrochemical sensor (Fig. 1; Col. 2, line 50: a gas sensor 10; Col. 4; lines 31-38: the sensing electrodes 20 can be any of the electrodes normally utilized in electrochemical measurement; thus the gas sensor 10 including the sensing electrode 20 is deemed to be electrochemical sensor) comprising:
a substrate (Col. 2, lines 51-52: a substrate 12 having a first surface 14 and a second surface 16; Col. 5, lines 23-25: the substrate 12 can be made of any of a number of materials, e.g., semiconductors); 
an insulator layer (Fig. 1; Col. 2, line 64 to Col. 3, line 2: a dielectric layer 22 is present if the substrate 12 is a conductor or semiconductor to separate and insulate the substrate 12 from the sensing electrode 20 as well as a counter electrode 24 and a reference electrode 25) disposed on the substrate (Fig. 1: indicating the dielectric 22 disposed on the substrate 12);
a plurality of electrodes comprising a sensing electrode (Fig. 1; Col. 2, line 56: sensing electrode 20) and a counter electrode (Fig. 1; Col. 3, line 1: counter electrode 24), wherein the sensing electrode and the counter electrode are disposed on the insulator layer (Fig. 1: indicating sensing electrode 20 and counter electrodes 24 disposed on the dielectric layer 22) such that at least the counter electrode is not in contact with the substrate (Fig. 1: indicating the counter electrodes 24 is not in contact with the substrate 12);
an electrolyte (Fig. 1; Col. 3, lines 3-4: an electrolytic medium 26) disposed on at least a portion of the sensing electrode and the counter electrode (Fig. 1: showing the electrolytic medium 26 disposed on the counter electrodes 24 and the sensing electrode 20).

Madou does not explicitly disclose a dielectric layer formed in direct contact with at least a portion of a top surface of the insulator layer and also in direct contact with a portion of the sensing electrode and the counter electrode and wherein the dielectric layer is disposed between the electrolyte and the insulator layer (claim 1) or wherein a portion of the dielectric layer is formed between the sensing electrode and the counter electrode (claim 26).
However, Foos teaches a planar oxygen sensor 30 (Fig. 1, 3; Col. 9, line 6), including a planar substrate 32 (Fig. 1, 3, Col. 9, line 8), which is formed from any substantially electrically insulating material (Col. 9, lines 14-15), conductive metal strips 34, 36, and 38 deposited thereupon, and dielectric layer 40 deposited on substrate 32 so as to cover portions of conductive strips 34, 36, and 38, while leaving portions of some of the conductive strips uncovered (Fig. 1, 3; Col. 9, lines 9-13).  The dielectric layer 40 is deposited so as to cover portions of conductive strips 34, 36, and 38, while containing an open printed regions 48 which leaves portions of the conductive strips uncovered so as to define reference electrode 50, counter electrode 52, and working electrode 54 (Fig. 3; Col. 11, lines 24-30).  Material selected for fabrication of the dielectric layer 40 is desirably electrically insulating, free of impurities or mobile ions (Col. 11, lines 30-32, 35), so as to firmly adhere to substrate 32 and conductive strips 34, 36, and 38, so as to allow electrodes 50, 52, and 54 to be electrically addressable, while effectively electrically insulating portions covered by the dielectric (Col. 11, lines 38-42). Thus, Foos teaches a dielectric layer (Fig. 1, 3: dielectric layer 40) formed in direct contact with at least a portion of a top surface of the insulating substrate (Fig. 1, 3: substrate 32, corresponding to the substrate 12 together with the dielectric layer 22 in Madou, as described infra) and also in direct contact with a portion of each of the sensing electrode and the counter electrode (Fig. 1, 3: indicating the dielectric layer 40 in direct contact with at least a portion of a top surface of the insulating substrate and with a portion of each of the electrodes 50, 52, and 54), and wherein the dielectric layer is disposed between the electrolyte and the insulator layer (Fig. 3: indicating the dielectric layer 40 disposed between the electrolyte 58 and the insulating substrate 32). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Madou by incorporating a dielectric layer formed in direct contact with the top surface of the insulating substrate and each of electrodes between the electrolyte and the insulating substrate as taught by Foos because this dielectric layer provides effective electrical insulation between electrodes and allows them to be electrically addressable (Col. 11, lines 38-42).  Furthermore, Madou teaches the dielectric layer 22 (that deems to be the insulator layer) is present if the substrate 12 is a conductor or semiconductor (Madou, Col. 2, lines 64-66) to separate and insulate the substrate 12 from the electrodes (Col. 2, line 67 to Col. 3, line 2), and thus the substrate 12 together with the dielectric layer 22 of Madou corresponds to the insulating substrate 32 of Foos.  As a result, the combined Madou and Foos would necessarily result in the claimed dielectric layer formed in direct contact with at least a portion of a top surface of the claimed insulator layer (Madou, Fig. 1: dielectric layer 22).

Madou does not explicitly disclose a high surface area electrode disposed on the sensing electrode; wherein the high surface area electrode comprises a fractal metal electrode (claim 1) or the high surface area electrode comprises a porous material (claim 2) or the fractal metal electrode comprises a fractal platinum electrode (claim 4).
However, Hayashi teaches a chemical sensor (page 1770, [Summary] line 1) for the purpose to detect taste and odor (page 1770, Col. 1, para. 2, lines 1-2) gas (page 1771, Col. 1, para. 1, line 5).  Hayashi teaches a platinum plate as a working electrode (page 1770, Col. 2, para. 4, lines 1-2), and the Pt plate was pretreated to make microscopic surface structure different (page 1771, Col. 1, para. 4, lines 1, 6-7), e.g., making many microscopic voids on Pt surface (page 1771, Col. 1, para. 4, lines 9-10), which has a fractal geometric structure on the surface of the Pt electrode (page 1771, Col. 2, para. 1, lines 11-12).  Here, the surface fractal structure of Pt is deemed to be the high surface area electrode disposed on the Pt plate that is deemed to be the sensing electrode.  Thus, Hayashi teaches a high surface area electrode (the fractal structure of Pt on the surface) disposed on the sensing electrode (Pt plate); wherein the high surface area electrode comprises a fractal metal electrode (page 1771, Col. 2, para. 1, lines 11-12) or the high surface area electrode comprises a porous material (page 1771, Col. 1, para. 4, lines 9-10) or the fractal metal electrode comprises a fractal (page 1771, Col. 2, para. 1, lines 11-12) platinum (page 1771, Col. 1, para. 4, lines 1, 9-10) electrode.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Madou by pretreating the Pt plate electrode for incorporating the fractal electrode with high surface area (i.e., the fractal geometric structure on the surface of the electrode) disposed on the sensing electrode (i.e., the Pt plate of Hayashi, corresponding to the sensing electrode 20 of Madou) with a fractal morphology as taught by Hayashi because the fractal surface leads to high sensitive and much informational chemical sensor (page 1770 Col. 2, para. 2, lines 13-15).  Since the high surface area electrode disposed on the sensing electrode, the combined Madou and Hayashi would necessarily result in the electrolyte disposed on at least a portion of the high surface electrode, which, together with the base Pt plate electrode, corresponds to the sensing electrode of Madou.
The designation “printed” is a product-by-process limitation.  There is no apparent difference between the claimed biosensor electrode and the prior art as taught by Madou in view of Hayashi.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113(I).

Regarding claims 5-6, the designations “formed by electrochemical deposition” in claim 5 and “formed in a metal solvent mixture or a particle-free complex conductive ink” in claim 6 regarding the high surface area electrode are product-by-process limitations.  There is no apparent difference between the claimed high surface area electrode and the prior art as taught by Madou in view of Hayashi.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113(I).

Regarding claim 7, Madou teaches the plurality of electrodes further comprising a reference electrode (Fig. 2: reference electrode 25). 

Regarding claim 9, Madou, Foos, and Hayashi discloses all limitations of claim 1 as applied to claim 1.  Madou and Foos do not explicitly disclose the high surface area electrode comprises platinum.
However, Hayashi teaches the high surface area electrode comprises platinum (page 1771, Col. 1, para. 4, line 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Madou and Foos by incorporating the high surface area electrode made of platinum as taught by Hayashi because platinum is a suitable material to make the high surface area electrode.  The suggestion for doing so would have been that platinum is a suitable material for the high surface area electrode and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.

Regarding claim 10, Madou teaches the substrate (Fig. 1: the substrate 12) comprises a silicon substrate (Fig. 1; Col. 2, lines 65-66: the substrate 12 is a conductor or semiconductor, e.g., silicon) with micro-channels (Fig. 1; Col. 4, lines 51-52: the porous member 30 may be porous silicon; thus the porous member 30 having micro-channels inside).

Regarding claim 23, Madou teaches the plurality of electrodes (Fig. 1: working electrode 20 and counter electrodes 24) are arranged in a co-planar, non-overlapping arrangement on the surface of the insulator layer (Fig. 1: indicating the electrodes arranged in a co-planar, non-overlapping arrangement on the surface of the dielectric layer 22).

Regarding claim 24, Madou teaches the plurality of electrodes comprises at least four electrodes (Col. 5, lines 49-52: providing an array of gas sensors 10; thus making the sensor having at least four electrodes because one gas sensor 10 includes at least one counter electrode and one working electrode and an array of gas sensors has at least two gas sensors), wherein at least two sensing electrodes are configured to detect more than one target chemical species or gas (Col. 5, lines 49-52: providing an array of gas sensors 10; this allows for several sensors to be made for each gas and/or several different sensor to be made for different gases, all on a single substrate 12; thus the array of gas sensors 10 is deemed to be configured to detect more than one target chemical species or gas). 

Regarding claim 25, Madou teaches the plurality of electrodes comprise at least four electrodes (Col. 5, lines 49-52: providing an array of gas sensors 10; thus making the sensor having at least four electrodes because one gas sensor 10 includes at least one counter electrode and one working electrode and an array of gas sensors has at least two gas sensors).
The designation “configured to enable diagnostic tests to be conducted during operation of the MEMS-based electrochemical sensor, continuously, periodically, or aperiodically” is deemed to be functional limitations in apparatus claims with regard to the intended use and the manner of operating the device. MPEP 2114(II).  In article claims, a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, the device of Madou in view of Foos and Hayashi has all structures as presently claimed and thus is capable of performing the operation of the electrochemical sensor continuously, periodically, or aperiodically for diagnostic tests in the claim.
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madou in view of Foos and Hayashi, and further in view of in view of Zribi (U.S. Patent Pub. 2013/0277217).
Regarding claim 21, Madou, Foos, and Hayashi disclose all limitations of claim 1 as applied to claim 1.  Madou, Foos, and Hayashi do not explicitly disclose the insulator layer is polymeric insulator layer on top of the substrate.
However, Zribi teaches a thin film gas sensor 40 (Fig. 2; [0013] lines 1-2) includes a semiconductor wafer 46 formed of silicon or similar material and a dielectric layer 47 on the semiconductor wafer (Fig. 2; [0013] lines 9-10).  Dielectric layer 47 may be composed of a material such as silicon dioxide (SiO2), a silicon nitride (SixNy) dielectric, other polymeric dielectrics ([0013] lines 12-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Madou, Foos, and Hayashi by substituting the dielectric layer of Madou (Madou, Fig. 1: dielectric layer 22) with the polymeric dielectrics as taught by Zribi.  The suggestion for doing so would have been that polymeric dielectrics is a suitable material for being the insulator/dielectric layer on top of the substrate and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
The designation “printed” is a product-by-process limitation.  There is no apparent difference between the claimed biosensor electrode and the prior art as taught by Madou in view of Foos, Hayashi, and Zribi.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113(I).
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madou in view of Foos and Hayashi, and further in view of in view of Kraft (U.S. Patent Pub. 2016/0351515).
Regarding claim 22, Madou, Foos, and Hayashi disclose all limitations of claim 1 as applied to claim 1.  Madou, Foos, and Hayashi do not explicitly disclose a second insulator layer disposed on the opposite side of the substrate.
However, Kraft teaches a semiconductor device for further manufacturing a gas sensor (Fig. 1-2; [0026] lines 1-4).  The semiconductor substrate 1, which may be silicon, has a dielectric layer 2 on the top surface (Fig. 1, 7-8; [0024] lines 1-3).  A further dielectric layer 21 on the backside is formed to insulate the semiconductor material (Fig. 8; [0033] lines 2-6).  Thus, Kraft teaches a second insulator layer (Fig. 8: dielectric layer 21) disposed on the opposite side of the substrate (Fig. 8: the dielectric layer 21 is on the opposite side of substrate 1 to the side on which the dielectric layer 2 is).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Madou, Foos, and Hayashi by incorporating a second insulator layer disposed on the opposite side of the substrate as taught by Kraft because the second insulator layer would insulate the semiconductor material for the opposite side ([0033] lines 5-6).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious. MPEP 2141(III)(A).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-7, 9-10, and 21-26 has/have been considered but are unpersuasive. 
Applicant argues Madou does not teach or suggest “wherein the dielectric layer is disposed between the electrolyte and the insulator layer” (page 6, para. 2, lines 2-3).  Examiner agrees.  Applicant further argues Hayashi and Foos also do not teach or suggest “wherein the dielectric layer is disposed between the electrolyte and the insulator layer” (page 6, para. 3, lines 6-7). This argument is unpersuasive because Foos teaches a dielectric layer (Fig. 1, 3: dielectric layer 40) formed in direct contact with at least a portion of a top surface of the insulating substrate and also in direct contact with a portion of each of the sensing electrode and the counter electrode (Fig. 1, 3: indicating the dielectric layer 40 in direct contact with at least a portion of a top surface of the insulating substrate and with a portion of each of the electrodes 50, 52, and 54), and wherein the dielectric layer is disposed between the electrolyte and the insulator layer (Fig. 3: indicating the dielectric layer 40 disposed between the electrolyte 58 and the insulating substrate 32). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                                                                                                                                                                                             
/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795